Case 2:19-cv-08230-CBM-MRW Document 48 Filed 05/11/20 Page1ofi1 Page ID #:339

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 19- 8230-CBM-(MRWx) Date May 11, 2020

 

 

Title Metropolitan Life Ins. Co. v. Berry et al.

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
Pevcerdtings: IN CHAMBERS- ORDER TO SHOW CAUSE RE: DISMISSAL OF

PLAINTIFF METROPOLITAN LIFE INSURANCE COMPANY

This is an interpleader action filed by Plaintiff Metropolitan Life Insurance Company (“MetLife”)
regarding the distribution of contested life insurance benefits of decedent Teresa Berry. On December 3, 2019,
MetLife deposited $34,779.75 into the registry of the Court equal to the life insurance benefits at issue ($31,242.50),
plus applicable interest ($3,537.25). (Dkt. Nos. 18, 19.)

On April 17, 2020, Plaintiff filed a Motion for (1) Dismissal of MetLife; (2) Discharge of All Liability; (3)
Injunctive Relief; and (4) Recovery of Reasonable Attorneys’ Fees and Costs in the Amount of $11,988.30 (the
“Motion’”), noticed for hearing on May 19, 2020. (Dkt. No. 45.) Defendants’ Quincy Berry, Lee Clayton, Reginald
Berry, and Nancy Sims’ (collectively, “Defendants’”) response to the Motion was due on April 28, 2020 (see Local
Rule 7-9), but no response has been filed by any of the defendants.

Defendants are ORDERED TO SHOW CAUSE, in writing, no later than May 21, 2020, why Plaintiff
MetLife should not be dismissed from this action. A failure to file a response to the Motion may result in dismissal
of Plaintiff MetLife of this action. The $34,779.75 deposited by MetLife will remain deposited with the Court until
further order of the Court.

Plaintiff MetLife may file a reply to any response to this Order to Show Cause filed by Defendants no later
than May 28, 2020.

The hearing on the Motion is continued to June 16, 2020, at 10:00 a.m. Therefore, no appearances are
necessary on May 19, 2020.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
